 


109 HR 1730 IH: Cable Consumer Rights Act of 2005
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1730 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reinstate the authority of the Federal Communications Commission and local franchising authorities to regulate the rates for cable television service. 
 
 
1.Short titleThe Act may be cited as the Cable Consumer Rights Act of 2005. 
2.RepealSubsection (b) of section 301 of the Telecommunications Act of 1996 is repealed. 
3.Reinstatement of prior lawSection 623 of the Communications Act of 1934 (47 U.S.C. 543) shall be effective as if section 301(b) of the Telecommunications Act of 1996 had not been enacted. 
4.Effective dateThe provisions of this Act shall take effect 90 days after the date of the enactment of this Act. 
 
